Affirmed and Opinion filed August 14, 2003










Affirmed and Opinion filed August 14, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00171-CR
____________
 
DAVID SCOTT HELFOND, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris
County, Texas
Trial Court Cause No.
 376,058
 

 
M E M O R A N D U M  O P I N I O N
Appellant David S. Helfond appeals
from the denial of his request for post-conviction DNA forensic evidence
testing under art.  64.03 of the Texas Code of Criminal Procedure.
Appellant's appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), by presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim.
App.1978).




A copy of counsel's brief was delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a
pro se response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App.1991).  Appellant has been afforded a
reasonable time to request the record and file a pro se response, but as of
this date, no record request or pro se response has been filed.
We have carefully reviewed the record and counsel's brief and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record.
Accordingly, the judgment of the trial court is affirmed. 
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 14, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not PublishCTex. R.
App. P. 47.2(b).